Citation Nr: 9904270	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-05 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for left facial injury 
resulting in temporomandibular joint syndrome (TMJ).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1994 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in San Diego, California.

The Board notes that the veteran was scheduled for hearings 
before a Member of the Board on March 5, 1998, October 29, 
1998, and January 28, 1999.  After receiving notice of each 
hearing date, the veteran requested that the hearing be 
postponed due to ongoing medical treatment.  His last request 
dated December 11, 1998 indicated that he was unable to 
attend the January 28, 1999 hearing due to "conflicting 
clinical tests and medical appointments next month."  He 
requested an extension of "about 6 months".  Pursuant to 
38 C.F.R. § 20.702 (C)(2), the undersigned Member denied the 
veteran's request.  This case is properly before the Board 
for adjudication.


FINDING OF FACT

There is no competent medical evidence demonstrating that the 
veteran's current facial/jaw disorders are related to 
service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well-grounded 
claim of entitlement to service connection for residuals of a 
left facial injury.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
the relevant law and VA regulations. The factual background 
of this case will then be reviewed. The Board will then 
analyze the issue on appeal.

Applicable Law and Regulations

Service Connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Service connection may also be 
granted for a disease first diagnosed after service when all 
of the evidence, including that pertinent to service, 
establishes that a current disability was incurred in 
service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).


Well grounded claims

The threshold question as to all claims presented is whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of 1) a current disability (a medical 
diagnosis); 2) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and 3) of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

The statutory duty to assist the veteran in the development 
of his claim does not arise unless and until a well-grounded 
claim is presented. Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Pertinent background

The veteran's service medical records are associated with the 
claims file.  There is no evidence of an injury incurred in 
service or of treatment to the veteran's face, teeth or jaw 
in service.  In the Report of Medical History dated in March 
1956, the veteran did not report any injury or treatment to 
his face, teeth or jaw.

In a January 1994 letter, the veteran stated that he received 
treatment for his alleged injury in 1955 at Ernest Harmon Air 
Force Base, Stephenville, Newfoundland.  He recounted that he 
was struck by a crowbar across the left side of his face.  
According to his account, his left cheek required several 
stitches and his jaw was "very sore for a couple or weeks."  
The veteran reported that, with the passage of time, his left 
jaw has become "a serious and painful problem."

Private dental records from N. S. S., DDS, are dated from 
October 1993 through April 1994 are of record .  The October 
1993 report reflects that the veteran was screened for TMJ.  
The examiner noted "a history of trauma when young.  
Occasional discomfort on the left  - (illegible) per 
patient."  No diagnosis of TMJ, except by history, is of 
record.

In a letter dated in June 1994, the veteran indicated that he 
received post service treatment from Dr. P. L., M.D. as well 
as N. S. S., DDS.  A July 1994 letter from Kaiser Permenente 
reported that the information requested from Dr. L. was 
unavailable.  The author further stated "I spoke to this 
patient 7/26/94 and he canceled release because he wanted 
records re: his jaw but no documentation in chart for that 
treatment."

The RO directed the National Personnel Records Center (NPRC) 
to search for record of treatment at Ernest Harmon Air Force 
Base, Stephenville Newfoundland Hospital in 1955.  In August 
1994, the NPRC responded that no clinic or outpatient records 
for the veteran was listed for 1955.

An April 1996 hearing was held at the RO in San Diego, 
California.  The RO recounted the events surrounding his 
alleged injury in service.  He reported the names of several 
servicemen who were aware of his injury, but indicated that 
his attempts to contact them were not fruitful.  He stated 
that he had very minor periods of discomfort now and then 
after service and and that he had pain and locking of his jaw 
over the years, but that he did not consider it to be a major 
problem until 1988 when he broke a tooth.  He testified that 
during the treatment to fix the tooth, he began feeling 
progressively greater pain.  He said that he had a clicking 
sensation which has been present for about 15 years, but that 
the noise was not noticeable prior to that time.  He said 
that he was told by several dentists that his condition could 
be related to an earlier injury or that it might be related 
to bruxism, or grinding of the teeth.  He said that these 
opinions were not reduced to writing.

The veteran underwent a VA dental examination in May 1996.  
He gave a history of having been struck by a crowbar in the 
face.  He reported that he required stitches to repair his 
face.  He also reported that he broken a tooth nine or ten 
years prior to the examination.  He indicated that his jaw 
locks open occasionally and that he has some numbness on the 
left side of his face when lying on that side.  On 
examination, clicking of the left side on closing was noted.  
Also noted was the presence of a porcelain occlusal bridge on 
the left side and the absence of tooth number 3 on the right 
side.  Panoramic X-rays were within normal limits.  The 
diagnoses were missing teeth, clicking in the left TMJ, and, 
by history, occasions of jaw locking such as when the veteran 
yawns.

In August 1996, the veteran submitted the names of 
approximately twelve men whom he claimed to have served with 
at the time of his alleged injury.  The VA obtained addresses 
for three of the men listed and attempted to contact them.  

William T. T. submitted a letter in September 1996 wherein he 
indicated that the veteran and he served together at Earnest 
Harmon Air Force Base between April 1954 and December 1955.  
Mr. T. did not mention any injury to the veteran.  

In January 1997, Floyd E. S., Jr. submitted a statement 
wherein he indicated that he was unaware of any injury 
sustained by the veteran in April or May 1955.

In February 1997, the NPRC responded to an additional request 
for any medical or dental records not associated with the 
claims file that all medical records were already forwarded 
to the RO.

In July 1997, the veteran underwent a dental examination.  
The veteran's subjective complaints included locking of his 
jaw in the past eight or nine years and occasional pain in 
the left check.  He also reported an "uneven" bite.  The 
examiner noted the absence of teeth numbered 1, 3 and 13.  
Also noted was the presence of a bridge between teeth number 
12 and 14.  The examiner stated that "I believe that closer 
examination might prove that the bridge on the left side is 
causing his problems and complaints."

In July 1997, the NPRC indicated that no clinic records for 
the veteran were found at Harmon or Newfoundland.

Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

There is no current medical diagnosis of TMJ syndrome of 
record.  Dr. S.' records dated in 1993-94 reflect a history 
of TMJ per the veteran.  The records reflect treatment to the 
veteran's teeth with no reference to jaw locking or pain.  
The December 1996 VA examiner made noted the presence of 
"clicking of the left TMJ," the absence of several teeth 
and, by history, noted occasions of jaw locking.  The July 
1997 examiner noted that the veteran had "problems," but 
the report contains no clear diagnosis.  While somewhat vague 
and perfunctory, the diagnoses of clicking of the left TMJ, 
missing teeth, and jaw locking are sufficient to fulfill the 
first prong of the Caluza test, evidence of a current 
disability.  

There is no evidence of an in-service injury to or treatment 
of the left side of the veteran's face.  However, the veteran 
claims to have been struck with a crow bar in 1955 causing 
pain to his left side of his face and jaw.  As stated above, 
his evidentiary assertions as to his in-service injury must 
be accepted as true for the limited purpose of determining 
whether his claim is well-grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Therefore, the second prong of the 
Caluza test, the presence of an in-service injury, has been 
met for the limited purpose of determining whether the 
veteran's claim is well-grounded.

After a review of the evidence of record, the Board finds 
that the third prong of the  Caluza test has not been met.  
There is no competent medical evidence of record which 
establishes a nexus between the diagnosis of clicking in the 
left jaw and any incident of the veteran's service. 

The condition of "clicking in the left TMJ", according to 
the history provided by the veteran at the hearing, has only 
been present for fifteen years.  The veteran has also alleged 
various occasions of locking of his jaw since service, 
however, the history provided at the July 1997 examination 
reflects that this locking has only been present for the past 
eight or nine years.  Both conditions first became manifest 
many years after the veteran's 1956 discharge from service.  

The May 1996 VA examiner noted the presence of clicking in 
the left TMJ, missing teeth and occasionally locking of the 
jaw, by history.  While the examiner was aware of the 
veteran's alleged history of having sustained an injury to 
the left side of his face in 1955, the examiner did not 
relate the clicking of the left TMJ, missing teeth or locking 
of the jaw to this incident.  The July 1997 VA examiner noted 
the veteran's complaints and suggested that the bridge on the 
left side of his mouth may be responsible for his problems.  
The record does not conclusively state that the bridge is the 
cause of the problems.  However, the examiner was aware of 
the veteran's history and did not suggest that the alleged 
1955 injury could be responsible for the veteran's current 
condition.  Therefore, there is no competent medical evidence 
of a link between the current diagnoses and the veteran's 
service or any incident thereof.

The veteran has himself asserted that there is an etiological 
link between his left face disability and service.  However, 
while a lay person is competent to testify as to facts within 
his or her own observation and recollection, such as visible 
symptoms, such person is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training, or experience, such 
as matters of medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Inasmuch as the Caluza nexus requirement for the presentation 
of a well grounded claim has not been satisfied, the Board 
concludes that the veteran's claim of service connection for 
residuals of a left facial injury is not well-grounded and 
must be denied.

Other matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as well groundedness, it 
must consider whether an appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board notes that the veteran has been given ample opportunity 
to present evidence and argument in support of his claim, to 
include presenting testimony at a personal hearing.  The 
Board concludes that the veteran is not prejudiced by the 
RO's disposition of the claim on a broader basis than that 
employed by the Board.

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist an appellant in developing 
facts pertinent to his claim, the VA may be obligated to 
advise an appellant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the VA has advised the appellant of the evidence necessary to 
be submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, moreover, the Board 
is providing the veteran with notice of the evidentiary 
insufficiency of his claim, and what evidence would be 
necessary to make the claim well grounded.  In this case, 
what is needed is medical evidence establishing a nexus 
between the claimed current disability and his service.

ORDER

A well-grounded claim not having been presented, the 
veteran's claim for service connection for left facial injury 
resulting in TMJ syndrome is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

